EXHIBIT Sun Healthcare Group, Inc. Upgrades 2008 Guidance; Adjusts for Discontinued Operations Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Oct 1, 2008) - Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced an update to its full- year 2008 guidance.The revised guidance reflects the continued strength of Sun’s operating results. Updated 2008 Full-Year Guidance Sun is updating its previously issued guidancefor 2008 to reflect management’s current expectations, the impact of the classification of the operations of five centers as discontinued and favorable interest rates on its variable rate debt. (Dollars in millions, except EPS) UPDATED 2008 Full Year Guidance Original 2008 Full YearGuidance Low High Low High Revenue $ 1,818.0 $ 1,823.0 $ 1,840.0 $ 1,850.0 EBITDAR $ 236.0 $ 238.0 $ 238.0 $ 242.0 EBITDA $ 162.0 $ 164.0 $ 162.0 $ 166.0 Pre-tax earnings $ 67.0 $ 69.0 $ 62.0 $ 66.0 Income from continuing operations $ 40.2 $ 41.4 $ 37.2 $ 39.6 Diluted earnings per share $ 0.91 $ 0.94 $ 0.85 $ 0.90 Diluted weighted average shares 44.2 44.2 44.0 44.0 EBITDAR margin 13.0 % 13.1 % 12.9 % 13.1 % EBITDA margin 8.9 % 9.0 % 8.8 % 9.0 % Since the original 2008 guidance was issued, Sun reclassified the operations of five skilled nursing centers as discontinued operations. During the second quarter, Sun announced the expiration of a lease for one center and significant flood damage at another. Sun also expects, early in the fourth quarter, to close the previously unannounced sale of three centers in Oklahoma. Of the five centers, three were leased and two were owned. Budgeted financial results, which were the basis for our original guidance, included, for these five centers, $28.8 million for revenues, $4.5 million for EBITDAR and $2.9 million for EBITDA.Actual revenues and expenses of the centers that have been reported through the date of determination as discontinued operations will be reclassified for all periods presented.The updated guidance reflects the elimination of the financial results from these five centers. Sun has been experiencing favorable interest rates related to the variable portion of its bank term loans throughout 2008. Sun expects that its total interest costs for 2008 will be approximately $3.6 million less than originally projected, and has increased its pre-tax earnings guidance to reflect the favorable interest expense. Currently, approximately $200 million of the bank term loans are subject to LIBOR resets. Of that amount, approximately $150 million will be reset at the end of November “We believe it is appropriate to update our 2008 guidance to reflect our current expectations. Notwithstanding the elimination of $28 million of revenue, $4.5 million of EBITDAR and $2.9 million of EBITDA, our results allow us to maintain our original guidance for EBITDA and continue to show expected improvements in our EBITDAR margin over the prior year,” said Richard K. Matros, Sun’s chairman and chief executive officer. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc., with executive offices in Irvine, California, owns SunBridge Healthcare Corporation and other affiliated companies that operate long-term and postacute care centers in many states. In addition, the Sun Healthcare Group family of companies provides therapy through SunDance Rehabilitation Corporation, hospice services through SolAmor Hospice and medical staffing through CareerStaff Unlimited, Inc. Statements made regarding 2008 guidance are not historical facts and are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time.
